DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 24 (the second claim numbered 24) has been renumbered 25.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Verrilli on 3/19/21.

The application has been amended as follows: 

1. A forming tool apparatus for a press having a heating element, comprising:

a) a cylindrical housing with a deep counter-bore on one end having a shallow circular depression opposite end of said deep counter-bore and a small diameter hole through a wall in-between each end that separates said deep counter-bore end from said shallow circular depression end;

b) a button with a large diameter side and a small diameter side slideably fit inside said deep counter-bore end and into said small diameter hole;

c) a force compliant member fit inside said deep counter-bore end presses against said button on said large diameter side;

d) a threaded cap fit into said deep counter-bore end pushes against said force compliant member; and

e) a support block below that contains a nest having a through hole located in center of said nest, said nest further includes, a concave shaped cavity having sides that are adjacent to a cross sectional profile shape established by a square shape cross section and wherein shaped geometry other than said square shape cross section used to establish said lower portion entails configuration of said concave adjacent sides of said nest to said cross sectional profile shape of said shaped geometry other than said square shape cross section.

2. The forming tool apparatus for the press having the heating element of claim 1, wherein said cylindrical housing is made of metal. 

8. The forming tool apparatus for the press having the heating element of claim 1, further including said nest in said support block configured to have sides that form a square counter bore with a flat bottom surface or a circular counter bore with said flat bottom surface wherein said through hole in center of said nest is concentrically aligned with said button. 

9. The forming tool apparatus for the press having the heating element of claim 1, wherein said heating element contiguous with said cylindrical housing on said press elevates temperature of said cylindrical housing and said press applies force downward until contact is made pushing said button upward, deflecting said force compliant member permitting said cylindrical housing with said shallow circular depression to contact a surface and thereby soften and form polymer contained within said shallow circular depression. 

10. The forming tool apparatus for the press having the heating element of claim 1, wherein having heated a polymer from contact with said shallow circular depression end of said cylindrical housingattached to said heating element, urging of said press directs softened polymer material around said small diameter of said button.  

13. A ledge form tool apparatus for a press having a heating element, comprising:

contiguously attachable to said heating element to provide a heated hollow cylinder on said press, said heated hollow cylinder has a shallow circular depression on one end; 

a shut-off button having a large diameter and a small diameter that has a close clearance slidable fit in a small diameter hole located through said shallow circular depression;

a deep counter-bore end having a force compliant member sandwiched between a threaded cap and said large diameter of said shut-off button; and

said nest further includes, a concave shaped cavity having sides that are adjacent to a cross sectional profile shape established by a square shape cross section and wherein shaped geometry other than said square shape cross section used to establish said lower portion entails configuration of said concave adjacent sides of said nest to said cross sectional profile shape of said shaped geometry other than said square shape cross section. 

16. The ledge form tool apparatus for the press having the heating element of claim 13, wherein said force compliant member pushes against said shut-off button having said shut-off button extend and apply a load to insert 

17. The ledge form tool apparatus for the press having the heating element of claim 13, wherein said force compliant member yields having said shut-off button retract and said shallow circular depression apply load and transfer heat 

18. The ledge form tool apparatus for the press having the heating element of claim 13, wherein withdrawal of said heated hollow cylinder following forming is arranged, permitting said force compliant member inside to recover from yield and extend said shut-off button in contact with a surface, pushing said surface away from said shallow circular depression thereby aiding separation from a softened polymer. 
19.  Canceled
20. Canceled 
21. Canceled 
25. A ledge form tool apparatus comprising:

a block with a counter bore with a nest that further includes, a concave shaped cavity having sides that are adjacent to a cross sectional profile shape established by a square shape cross section and wherein shaped geometry other than said square shape cross section used to establish said lower portion entails configuration of said concave adjacent sides of said nest to said cross sectional profile shape of said shaped geometry other than said square shape cross section;


a thermally conductive hollow cylindrical housing made of metal centered over said counter bore that contains a force compliant member situated between a threaded cap and a button made of non-thermally conductive material;

a shallow circular depression surrounding a small diameter hole for fit of said button on end of said thermally conductive cylindrical housing opposite said threaded cap; and

a source of controlled heat.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Holzwarth, Balamuth, and Bartholomew. While Holzwarth and Bartholomew both disclosed a block for holding the article and Bartholomew disclosed a nest, neither reference provided a reasoning for the configuration of the nest’s shape, which was dependent on applicant’s own invention, see affidavit filed 12/2/20. Thus, the nest configuration would not be obtained without improper hindsight bias.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARMAND MELENDEZ
Examiner
Art Unit 1742





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742